Citation Nr: 9913627	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  97-35 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a neck disorder, 
secondary to a service-connected disability.

2.  Entitlement to a compensable rating for the residuals of 
shrapnel wounds to the back and left thigh.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Albuquerque, 
New Mexico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In March 1997 the RO, inter alia, denied entitlement to 
service connection for the residuals of shrapnel wounds to 
the back and left thigh.  Subsequently, the veteran submitted 
a notice of disagreement as to this issue.

In June 1997 the RO granted entitlement to service connection 
for the residuals of shrapnel wounds to the back and left 
thigh, assigned a 0 percent disability rating, and denied 
entitlement to a 10 percent evaluation based upon multiple 
noncompensable disability ratings.  Thereafter, the veteran 
perfected an appeal as to the issue of entitlement to a 
compensable rating for the residuals of shrapnel wounds to 
the back and left thigh.

In November 1997 the RO denied entitlement to service 
connection for a neck disorder, secondary to a service-
connected disability.  The veteran perfected an appeal as to 
this issue in January 1998.

In March 1999 the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.

The Board notes that the issue of entitlement to service 
connection for a neck disorder, secondary to a service-
connected disability, is addressed in a remand order at the 
end of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Medical evidence demonstrates that the veteran's 
residuals of a shrapnel wound to the external thigh, Muscle 
Group XIV, represents a moderate muscle injury with a 
penetrating muscle wound, without evidence of a moderately 
severe disability and loss of muscle substance or strength.

3.  Medical evidence demonstrates that the veteran's 
residuals of shrapnel wounds to the back, Muscle Group XX, 
represents a moderate muscle injury with a penetrating muscle 
wound, without evidence of a moderately severe disability and 
loss of muscle substance or strength.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating, but no more than 10 
percent, for the residuals of shrapnel wounds to the left 
thigh, Muscle Group XIV, have been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. § 4.73, Diagnostic Code 5314 
(1998).

2.  The criteria for a 10 percent rating, but no more 10 
percent, for the residuals of shrapnel wounds to the back, 
Muscle Group XX, have been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. § 4.73, Diagnostic Code 5320 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records show the veteran sustained injuries 
on May 19, 1945, when artillery shells exploded nearby.  A 
May 25, 1945, report noted the veteran was knocked down and 
rendered unconscious by blast concussion.  No diagnosis 
related to shrapnel wounds was reported.  Correspondence 
dated May 28, 1945, indicates the veteran was awarded the 
Purple Heart for wounds received on May 19, 1945.  A 
September 1945 medical board report noted the veteran's 
medical record was incomplete, and recommended discharge for 
a medical disorder unrelated to the issue on appeal.

An April 1946 VA examination report noted a left wrist scar 
which existed prior to service.  No opinion as to the 
residuals of shrapnel wounds to the back or left thigh was 
provided.

In October 1996 the veteran requested service connection for 
severe shrapnel wounds to the back and left thigh.

During VA examination in May 1997 the veteran reported he 
incurred shrapnel wounds to the upper back and left thigh in 
May 1945.  He stated the wounds were cleaned and sutured 
while he was hospitalized.  He also reported that he had 
experienced continuous back pain, but that he had no 
complaints as to the left thigh.  The examiner noted multiple 
tiny shrapnel scars to the thoracic spine and left thigh, and 
objective evidence of muscle penetration to the 
sacrospinalis, rectus femoris, and vastus externus muscles.  
It was noted the scars were well-healed, and were not tender 
or painful.  There was no evidence of adhesion or tendon 
damage.  Muscle strength of the left thigh was unremarkable, 
with no evidence of loss of muscle function.  No retained 
shrapnel fragments were observed upon x-ray examination.  The 
diagnoses included status post shrapnel wounds to the 
thoracic spine and left thigh.

In his December 1997 substantive appeal the veteran noted 
injuries incurred as a result of shrapnel embedded in his 
back.

At his personal hearing the veteran testified that he 
sustained shrapnel wounds to the front of his left thigh and 
to the middle part of his back.  Transcript, pp. 3-4 (March 
1999).  He stated that he was rendered unconscious by a bomb 
explosion in Okinawa and recalled coming to at the hospital 
in Guam.  Tr., p. 4.  He stated that during hospitalization 
one fragment was removed from his back and 3 were removed 
from the front.  Tr., p. 5.  He reported one of the fragments 
removed from his leg was at least the size of his thumb.  
Tr., p. 6.  He stated that he had experienced back pain in 
the area of the shrapnel wound.  Tr., p. 14.  The veteran's 
representative argued that the rating criteria as to muscle 
injuries were applicable in this case.  Tr., p. 17.

Analysis

Initially, the Board notes that the veteran's compensable 
rating claim is found to be well-grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, he has presented a claim 
which is plausible.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The Board is 
also satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1998).

The above rule is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Separate ratings can 
be assigned for separate periods of time based on facts 
found", a practice known as "staged" ratings.  See Fenderson 
v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury is prohibited.  38 C.F.R. § 4.14 
(1998).  However, disabilities may be rated separately 
without violating the prohibition against pyramiding when a 
claimed disorder does not constitute the same disability or 
manifestations.  See Evans v. Brown, 9 Vet. App. 273, 281 
(1996).  

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (1998).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).

Prior Rating Action

The record reflects that the RO evaluated the veteran's 
residuals of shrapnel wounds to the back and left thigh under 
the rating criteria for superficial scars.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (1998).  The Board finds, based 
upon the medical evidence of record, that the veteran's 
disabilities are more appropriately rated under the criteria 
applicable to muscle injuries.  See 38 C.F.R. § 4.73, 
Diagnostic Codes 5314, 5320 (1998).

The Board also notes that the May 1997 VA examination found 
the veteran's residual scars were well-healed and were not 
painful or tender.  There was no evidence of any residual 
disability attributable to scarring.  Therefore, the Board 
finds that a separate compensable rating for residuals scars 
is not warranted.  See 38 C.F.R. § 4.14.

The Board finds, in light of the favorable decision provided 
below and the veteran's argument for the application of 
muscle injury criteria at his personal hearing, that he is 
not prejudiced by appellate review on this basis.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Muscle Injuries

The Board notes that during the pendency of the appeal, the 
rating criteria for muscle injuries were revised.  See 62 
Fed. Reg. 30327-28 (June 3, 1997).  Where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).  Therefore, the veteran's increased 
rating claims will be considered under both the old and new 
law.

Under the old version of the law, VA regulations provided 
that in rating disability from injuries of the 
musculoskeletal system, attention was to be given first to 
the deeper structures injured, bones, joints and nerves.  See 
38 C.F.R. § 4.72 (in effect prior to July 3, 1997). 

Current VA regulations provide that for VA ratings purposes, 
the cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
See 38 C.F.R. § 4.56(c) (1998).

The Ratings Schedule provides that moderate muscle injury 
disability results when there is evidence of a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection; and when there are 
objective findings of entrance and (if present) exit scars, 
small or linear, indicating short track of missile through 
muscle tissue, with some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.  
See 38 C.F.R. § 4.56 (effective before and after July 3, 
1997).

A moderately severe muscle injury is manifested by a through 
and through or deep penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring, with objective findings of relatively 
large entrance and (if present) exit scars so situated as to 
indicate the track of a missile through important muscle 
groups, indications on palpation of moderate loss of deep 
fascia, moderate loss of muscle substance, or moderate loss 
of normal firm resistance of muscles compared with the sound 
side; and when tests of strength and endurance of the muscle 
groups involved (compared with the sound side) give positive 
evidence of marked or moderately severe loss.  Id.

Severe disability of muscles is manifested by objective 
evidence of extensive, ragged, depressed and adherent scars 
of skin so situated as to indicate wide damage to muscle 
groups in the track of the missile with possible x-ray 
evidence of minute multiple scattered foreign bodies 
indicating the spread of intermuscular trauma and the 
explosive effect of the missile, moderate or extensive loss 
of deep fascia, or muscle substance on palpation.  Id.  There 
would also be evidence of soft or flabby muscles in the wound 
area, and there would be no swelling or hardening in 
contraction.  Tests of strength or endurance compared with 
the sound side or of coordinated movements would show 
positive evidence of severe impairment of function, and 
electrical tests would demonstrate diminished excitability to 
faradic current compared with the sound side but no reaction 
of degeneration.  Visible or measured atrophy may or may not 
be present, and adaptive contraction of an opposing group of 
muscles would indicate severity.  Adhesion of the scar to one 
of the long bones, scapula, pelvic bones, sacrum or vertebrae 
with epithelial sealing over the bone without true skin 
covering in an area where bone is normally protected by 
muscle indicates severe muscle injury.  Atrophy of muscle 
groups not included in the track of the missile, particularly 
of the trapezius and serratus in wounds in the shoulder 
girdle (traumatic muscular dystrophy), and induration and 
atrophy of an entire muscle following simple piercing by a 
projectile (progressive sclerosing myositis), may be included 
in the severe group if there is sufficient evidence of severe 
disability.  Id. 

Muscle Group XIV

The Rating Schedule provides ratings for injuries to the 
external thigh, including the rectus femoris and vastus 
externus muscles, muscle group XIV, when there is evidence of 
slight (0 percent), moderate (10 percent), moderately severe 
(30 percent) or severe (40 percent) muscle injury.  See 
38 C.F.R. § 4.73, Diagnostic Code 5302 (1998).  

Medical evidence demonstrates that the veteran's residuals of 
a shrapnel wound to the external thigh, Muscle Group XIV, 
represents a moderate muscle injury with a penetrating muscle 
wound.  Two muscles within the Group were penetrated and the 
veteran required hospitalization after the injury.  
Therefore, the Board finds a 10 percent disability rating is 
warranted.

The objective medical findings, however, do not indicate 
evidence of a relatively large entrance scar so situated as 
to indicate the track of a missile through important muscle 
groups, with moderate loss of deep fascia, moderate loss of 
muscle substance, or moderate loss of normal firm resistance 
of muscles compared with the sound side.  The May 1997 VA 
examiner noted there was no loss of function, and no evidence 
of weakness.  Therefore, the Board finds the medical evidence 
of record does not demonstrate a moderately severe disability 
with moderate loss of muscle substance or strength.  A rating 
in excess of 10 percent, under the criteria effective before 
and after the July 1997 amendments, for injuries to muscle 
group XIV is not warranted.

Muscle Group XX

The Rating Schedule provides ratings for injuries to the 
cervical and thoracic spinal muscles, sacrospinalis, muscle 
group XX, when there is evidence of slight (0 percent), 
moderate (10 percent), moderately severe (20 percent), or 
severe (40 percent) muscle injury.  See 38 C.F.R. § 4.73, 
Diagnostic Code 5320 (1998).  

Medical evidence demonstrates that the veteran's residuals of 
shrapnel wounds to the back, Muscle Group XX, represents a 
moderate muscle injury with a penetrating muscle wound.  The 
veteran complains of pain in the upper back on a daily basis.  
He has some loss of spine motion (he has non service-
connected arthritis of the spine).  Resolving doubt in his 
favor, the Board finds that the resulting muscle damage is 
moderate.  Therefore, a 10 percent disability rating is 
warranted.

The Board notes, however, there is no evidence of a 
moderately severe disability and loss of muscle substance or 
strength.  The VA examiner noted there was no evidence of 
adhesion or tendon damage, and no retained shrapnel fragments 
were observed upon x-ray examination.  Therefore, the Board 
finds that a rating in excess of 10 percent, under the 
criteria effective before and after the July 1997 amendments, 
for injuries to muscle group XX is not warranted.

Extraschedular Rating

In exceptional cases where evaluations provided by the 
Ratings Schedule are found to be inadequate, an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  See 
38 C.F.R. § 3.321(b) (1998).  In this case, the Board finds 
that the regular schedular standards applied adequately 
describe and provide for the veteran's disability level.  The 
veteran's statements do not indicate marked interference with 
employment and there is no evidence of any unusual or 
exceptional circumstances, such as frequent periods of 
hospitalization, that would take the veteran's case outside 
the norm so as to warrant extraschedular ratings.  

The Board also notes that all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4 have been considered, 
whether or not they were raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign ratings higher than 10 percent for these 
disabilities.


ORDER

Entitlement to a 10 percent rating, but no more than 10 
percent, for the residuals of shrapnel wounds to the left 
thigh, Muscle Group XIV, is granted, subject to the 
regulations governing the payment of monetary awards.

Entitlement to a 10 percent rating, but no more 10 percent, 
for the residuals of shrapnel wounds to the back, Muscle 
Group XX, is granted, subject to the regulations governing 
the payment of monetary awards.


REMAND

As to the issue of entitlement to service connection for a 
neck disorder, secondary to a service-connected disability, 
the Board notes the record reflects additional private 
medical records may exist pertinent to the matter on appeal.  
Specifically, the July 1997 medical opinion indicates the 
veteran received treatment for neck problems related to an 
injury in World War II.  The clinical records associated with 
that treatment are not of record.  The veteran claims post-
service treatment at VA facilities in Fort Bayard and Silver 
City and the representative has pointed out that the service 
medical records do not appear complete.  The Board finds that 
all available evidence should be obtained for an adequate 
determination.

The United States Court of Appeals for Veterans Claims 
(Court) has held that there is a duty to assist in the 
completion of an application for benefits under 38 U.S.C.A. 
§ 5103(a) (West 1991 & Supp. 1998), depending on the 
particular facts in each case.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); Beausoleil v. Brown, 8 Vet. App. 459 (1996); 
as modified by Epps v. Brown, 9 Vet. App. 341, 344 (1996), 
(wherein the Court found there was a duty to further assist 
in the development of the evidence only when the veteran has 
reported the existence of evidence which could serve to 
render a claim well grounded).

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1998).

Accordingly, the case is remanded for the following:

1.  The veteran and his representative 
should be allowed to submit additional 
evidence pertinent to the issue remaining 
on appeal.

2.  An appropriate official at the RO 
should make an attempt to obtain 
additional service medical records for 
the veteran, including the use of 
alternative sources if necessary.  

3.  The RO, after obtaining the 
authorization necessary for the release 
of medical records, should contact the 
Southwest Family Medicine Clinic to 
obtain the veteran's complete clinical 
folder.  An attempt should be made to 
obtain the veteran's clinical records 
from VA facilities in Ft. Bayard (from 
the 1940's) and Silver City (1996).  All 
relevant evidence received should be 
associated with the claims file.

4.  If the RO finds the claim well 
grounded, the veteran should be scheduled 
for a VA physical examination to 
determine the nature and etiology of any 
cervical spine disability.  

5.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issue on 
appeal.

If any benefit sought is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 

